DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
The objections to claims 1 and 9 for minor informalities are hereby withdrawn in view of the claim amendments filed on Sept. 26, 2019.
The rejections of claim 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on Sept. 26, 2019.
	
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisbois et al. (WO 2015/119678; published: Aug. 13, 2015).
The claims encompass a method for making a NO-releasing polymeric composition, comprising the steps of: dissolving a discrete RSNO adduct in a solvent to form a discrete RSNO adduct solution, wherein the solvent is selected from the group consisting of tetrahydrofuran, chloroform, methylene chloride, cyclohexanone, and combinations thereof; and soaking a polymer material in the discrete RSNO adduct solution for a predetermined time to swell the polymer material and impregnate the polymer material with the discrete RSNO adduct.
Brisbois et al. is directed to thromboresistant/bactericidal S-nitroso-N-acetylpenicillamine (SNAP)-doped nitric oxide release polymers with enhanced stability (Title).  Brisbois et al. teach that novel polymer formulations may be formulated by dissolving the SNAP (or other suitable discrete RSNO adduct) in a suitable solvent to for a solution, and then soaking a polymer (e.g., an existing low water update biomedical polymer) in the solution, wherein soaking is allowed to occur for a predetermined time (e.g., at least 24 hours) to swell the polymer material and impregnate the polymer material with the discrete RSNO adduct, wherein the polymer includes silicone rubber, siloxane-based polyurethanes and thermoplastic silicone-
In a specific embodiment, Brisbois et al. teach a method of preparing a SNAP impregnated silicone Foley catheter by dissolving SNAP in THF (125 mg/mL) for 15 minutes, completely immersing the segments of Foley catheter tubing into the SNAP-containing THF solutions for 24 hours in the dark (swelling/impregnation period) and drying the catheter sections in dark for 72 hours within a fume hood to remove any residual solvent (limitations of instant claims 1-2, 5-10, 12-15, 18 and 20; [0152]).
Brisbois et al. teach wherein the SNAP-doped polymer composition prepared as described above can be dried at 37 °C (limitation of instant claims 7 and 14; see entire ref., e.g., [0082], [0092]).
Brisbois et al. teach that the NO release from the incorporated SNAP can last for at least 1 month at near constant flux levels (limitation of instant claim 17; [0173] and [0194]).
Although Brisbois et al. do not specifically teach that SNAP has a solubility of at least 10 mg/mL in THF, it must necessarily be the case as these are the same materials used as claimed (limitation of instant claim 19).


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brisbois et al. (WO 2015/119678; published: Aug. 13, 2015) as applied to claims 1-3, 5-10 and 12-20 above, and further in view of Chemistry LibreTexts (Chapter 16.2: Rate of Dissolving, 2016).
Applicant Claims
The claims encompass a method for making a NO-releasing polymeric composition, comprising the steps of: dissolving a discrete RSNO adduct in a solvent to form a discrete RSNO adduct solution, wherein the solvent is selected from the group consisting of tetrahydrofuran, chloroform, methylene chloride, cyclohexanone, and combinations thereof; and soaking a polymer material in the discrete RSNO adduct solution for a predetermined time to swell the polymer material and impregnate the polymer material with the discrete RSNO adduct.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

In a specific embodiment, Brisbois et al. teach a method of preparing a SNAP impregnated silicone Foley catheter by dissolving SNAP in THF (125 mg/mL) for 15 minutes, completely immersing the segments of Foley catheter tubing into the SNAP-containing THF solutions for 24 hours in the dark (swelling/impregnation period) and drying the catheter sections in dark for 72 hours within a fume hood to remove any residual solvent (limitations of instant claims 1-2, 5-10, 12-15, 18 and 20; [0152]).

Brisbois et al. teach that the NO release from the incorporated SNAP can last for at least 1 month at near constant flux levels (limitation of instant claim 17; [0173] and [0194]).
Although Brisbois et al. do not specifically teach that SNAP has a solubility of at least 10 mg/mL in THF, it must necessarily be the case as these are the same materials used as claimed (limitation of instant claim 19)..

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Brisbois et al. does not specifically teach that the dissolving step involves stirring, as required by instant claims 4 and 11.  However, this deficiency is cured by Chemistry LibreTexts, wherein Chapter 16.2 is directing to the rate of dissolving (Title).  In Chapter 16.2, it states that the rate of dissolving is increased by stirring or agitating the solution (2nd ¶).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the dissolution step of Brisbois et al. by stirring the solution, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been 
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants state that the Brisbois reference was derived from the instant inventor as explained in the Petition filed in DER2018-00011 and therefore, argue that Brisbois is not properly prior art to the instant applications (Remarks: p. 7; argument for both 102 and 103 rejections).
This is not found persuasive.  In response, in the absence of a Board decision, the rejection is properly maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617